IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE PARENTAL                              No. 82550
                     RIGHTS AS TO R.M.M., A MINOR.

                     HEATHER M.,
                     Appellant,
                     vs.
                                                                               .-. MAR 17 2022
                     STATE OF NEVADA DEPARTMENT
                                                                                           A. BROWN
                     OF FAMILY SERVICES; AND R.M.M., A                                           COURT
                     MINOR.
                     Res • ondents.



                                                ORDER OF AFFIRMANCE
                                    This is an appeal frorn a district court order terminating
                     appellant's parental rights. Eighth Judicial District Court, Clark County;
                     Cynthia N. Giuliani, Judge.'
                                    Appellant Heather M. is the biological mother of four-year-old
                     R.M.M.2 Respondent State of Nevada Department of Family Services (DFS)
                     removed R.M.M. from Heather's custody when Heather was arrested with
                     R.M.M. in an unsafe house where drugs were present. DFS placed R.M.M.
                     with paternal relatives out of state and adopted a case plan listing several
                     terms and conditions for Heather to satisfy before she could be reunited
                     with her son. Heather's case plan generally required her to address her



                           1Pursuant to NRAP 34(f)(1), we have determined that oral argument
                     is not warranted.

                           2   R.M.M.'s father's rights are not at issue in this appeal.



SUPREME COURT
       OF
     NEVADA


40) 1947A aliggpc,                                                                 7 7_ 63 9 141
                   substance abuse and mental health issues, obtain stable housing, and
                   demonstrate that she can provide for R.M.M.'s basic needs. After
                   approximately two years, the district court granted DFS petition to
                   terminate Heather's parental rights, concluding that DFS had proven
                   several grounds of parental fault by clear and convincing evidence and that
                   terminating Heather's parental rights was in R.M.M.'s best interest. See In
                   re Parental Rights as to N.J., 116 Nev. 790, 800-01, 8 P.3d 126, 133 (2000)
                   (explaining that to terminate parental rights, the district court must find
                   clear and convincing evidence of parental fault and that termination is in
                   the child's best interest); see also NRS 128.105(1)(b) (listing grounds of
                   parental fault).
                               Here, the district court found that two statutory presumptions
                   applied, establishing parental fault and creating a rebuttable presumption
                   that terminating Heather's parental rights was in R.M.M.'s best interest.
                   First, because R.M.M. had resided outside of Heather's home for more than
                   14 of the past 20 consecutive months at the time of trial, the presumption
                   that Heather had only demonstrated token efforts to care for him and that
                   terminating her parental rights was in R.M.M.'s best interest applied. See
                   NRS 128.109(1)(a) (concerning token efforts), (2) (concerning the child's best
                   interests). And second, because Heather did not "substantially [comply]
                   with the terms and conditions of a plan to reunite her with R.M.M. within
                   6 months of his removal, the presumption of a failure of parental
                   adjustment also applied. NRS 128.109(1)(b); see also NRS 128.0126
                   (defining "failure of parental adjustment" as "when a parent [is] unable or
                   unwilling within a reasonable time to correct substantially the




SUPREME COURT
      OF
    NEMADA

                                                         2
(0) I947A .461a,
                     circumstances, conduct or conditions which led to" the child being placed
                     outside of the home).
                                 Heather does not dispute that the district court properly
                     applied these presumptions. Instead, she argues that the district court
                     committed reversible error by failing to make specific findings as to whether
                     her supporting witnesses testimony sufficiently rebutted the presumptions.
                     See In re Parental Rights as to C.C.A., 128 Nev. 166, 170, 273 P.3d 852, 854-
                     55 (2012) (requiring the district court to identify the factual bases for
                     finding that the statutory grounds for termination existed). We disagree.
                     Unlike in C. C.A., where the district court's order "d[id] not reference any
                     specific facts or evidence presented by the partiee and only "recite[d] the
                     statutory grounds required to terminate a parent's parental rights," id. at
                     170, 273 P.3d at 854, the district court here made explicit factual findings
                     explaining why it found Heather did not overcome the statutory
                     presumptions, see Matter of T.MR., 137 Nev., Adv. Op. 23, 487 P.3d 783,
                     789 (2021) (holding that overcoming the best interest presumption requires
                     a party to "establish that termination is not in the child's best interests by
                     a preponderance of the evidence"); Matter of A.D.L., 133 Nev. 561, 568, 402
                     P.3d 1280, 1287 (2017) (applying the saxne standard to rebut NRS 128.109s
                     presumption due a lack of parental adjustment); see also NRS 128.107
                     (listing factors the district court must consider when determining whether
                     the parent has rebutted the best interest presumptions). Contrary to
                     Heather's assertions, the district court found that although Heather
                     presented testimony from several witnesses that she was committed to her
                     sobriety and to reunifying with her son, she also failed to show behavioral
                     change due to her inconsistent therapy attendance, several missed drug



SUPREME COURT
        OF
     NEVADA
                                                           3
(01 I947A    440co
                     tests, and minimal efforts to maintain regular visitation with R.M.M.
                     despite having over two years to do so. See NRS 128.105(1)(b)(6) (listing
                     factors that demonstrate that the parent has made only token efforts to care
                     for the child); NRS 128.107(3) (providing that when the child is not in the
                     parent's physical custody, the district court must consider "[t]he effort the
                     parent . . . [has] made to adjust their circumstances, conduct or conditions
                     to make it in the child's best interest to return the child to his [parent's]
                     home after a reasonable length of time). As such, we conclude that the
                     district court made adequate findings and substantial evidence supports its
                     findings that Heather only made token efforts for reunification and failure
                     of parental adjustment.3 See In re N.J., 116 Nev. at 795, 8 P.3d at 129
                     (stating that this court "will uphold termination orders based upon
                     substantial evidence).
                                 The district court also made specific findings supporting its
                     conclusion that terminating Heather's parental rights was in R.M.M.'s best
                     interest. Specifically, the district court found that there was a lack of a bond
                     between Heather and her son and noted concerns that R.M.M. could not
                     achieve permanency with Heather in the near future. See NRS 128.107
                     (1isting factors the district court should consider when the child is not in the
                     parent's custody). The district court also found that R.M.M. was placed with
                     his grandmother, an adoptive resource, was well bonded to her, fully
                     integrated into her home, and that she was able to meet all of R.M.M.'s


                           3Because  only one ground of parental fault is required to support the
                     termination of parental rights, see NRS 128.105(1)(b) (requiring a finding
                     of at least one ground of parental fault), we need not review the other
                     findings of parental fault.



SUPREME COURT
       OF
     NEVADA
                                                            4
(C)) PI47A .1611D.
                  needs. See NRS 128.108 (listing additional considerations where the child
                  is living in a foster home). Therefore, we conclude the district court's best
                  interest finding is supported by substantial evidence. Based upon the
                  foregoing, we
                              ORDER the judgment of the district court AFFIRMED.4



                                                                      C.J.
                                            arraguirre


                            .41.4CAX          J.                                         Sr.J.
                  Stiglich




                  cc:   Hon. Cynthia N. Giuliani, District Judge
                        Maria A. Perez Avilez
                        Lewis Roca Rothgerber Christie LLP/Las Vegas
                        Legal Aid Center of Southern Nevada, Inc.
                        Clark County District Attorney/Juvenile Division
                        Eighth District Court Clerk




                        4The Honorable Mark Gibbons, Senior Justice, participated in the
                  decision of this matter under a general order of assignment.



SUPREME COURT
      OF
    NEVADA
                                                         5
(cm ts47A 4atta